Name: 94/681/CFSP: Council Decision of 14 October 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union regarding the termination of the reduction of economic relations with Haiti (Only the French text is authentic)
 Type: Decision
 Subject Matter: international affairs;  European Union law;  America
 Date Published: 1994-10-21

 Avis juridique important|31994D068194/681/CFSP: Council Decision of 14 October 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union regarding the termination of the reduction of economic relations with Haiti (Only the French text is authentic) Official Journal L 271 , 21/10/1994 P. 0003 - 0003COUNCIL DECISION of 14 October 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union regarding the termination of the reduction of economic relations with Haiti (Only the French text is authentic) (94/681/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2, thereof, Having regard to Resolution 944 (1994) adopted on 29 September 1994 by the United Nations Security Council, HAS DECIDED AS FOLLOWS: Article 1 The measures for reducing economic relations with Haiti will be terminated in accordance with the relevant provisions of Resolution 944 (1994) adopted on 29 September 1994 by the United Nations Security Council. Article 2 This Decision shall be published in the Official Journal. Done at Brussels, 14 October 1994. For the Council The President Th. WAIGEL